Citation Nr: 1641559	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-37 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a bilateral knee disorder.  

4.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012; the hearing transcript is of record.  

The Board remanded the appeal in April 2014 to obtain VA medical records and VA examinations to address the Veteran's claimed ankle, knee, and gastrointestinal disorders.  As the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions, the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Symptoms of arthritis in the ankles and knees were not chronic in service or continuous since service separation and arthritis did not manifest to a compensable degree within one year of service separation.

2.  Currently-diagnosed arthritis of the right ankle, left ankle, and bilateral knees is not related to service; a bilateral knee disorder is not related to a service-connected disability. 

3.  Currently-diagnosed gastritis and gastroesophageal reflux disease (GERD) are not related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

2.  A left ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

3.  A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 

4.  A gastrointestinal disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995)), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Gastritis and GERD are not "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303 (b) do not apply to that claim.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Bilateral Ankle and Knee Disorders

The Veteran contends in May 2012 Board hearing testimony that he injured his ankles and knees when he fell off of a tank in service while he was cleaning it.  He testified that his ankles were cast, and then recast after the fall.  He also testified that he was medivaced to Fort Bragg because of his leg, where his leg was cast and recast.  He indicated that his bilateral knee disability was related to the same fall.

In lay statements and statements provided during the course of VA treatment, the Veteran also attributed his ankle and knee disabilities to a fall off of a tank.  During a February 1999 VA medical examination, he reported that he broke his leg in 1973 when he fell off of a tank and that he was in a cast for 12 weeks.  During an April 2009 Regional Office hearing, he testified that he injured his right ankle initially in service, when he stepped on a pothole, and was given an ace wrap bandage.  He indicated that he thought the ankle was fractured at that time.  

He reported that in a second incident, he fell off a tank and fractured his right foot, and related that the right ankle was cast and recast.  He indicated that he was initially in a cast for two weeks, but noted that his ankle was recasted and that, in all, he was in a cast for three or four months.  He stated that he was medically evacuated out of Germany for the right ankle and that he hurt his left ankle in Germany while out on exercises.  

During the course of VA mental health treatment in January 2011, the Veteran reported that while he was in Germany, he fell off of a tank, breaking a bone and indicated that he had to be in a cast for six to eight weeks.  During an October 2015 VA examination of the ankles, he noted that he twisted his ankles in service and had ankle pain since that time.  He reported, with respect to his history of knee injury, that he injured both knees in service when he fell off a tank.

Medically, the Veteran has currently-diagnosed arthritis in the bilateral ankles and bilateral knees.  See October 2015 VA examinations.  The evidence shows that arthritis of the knees and ankles was diagnosed over 20 years post-service.  Specifically, January 1996 x-rays of the left knee showed minimal degenerative changes and a July 1996 clinical note indicated that there was x-ray evidence of an old fracture.  Clinical notes dated in April 1998 identify osteoarthritis of the left ankle and bilateral knees.  February 1999 VA x-rays reflect degenerative changes at the ankle joints.  X-rays of the right ankle reflect irregularity of the lateral aspect of the distal tibia consistent with a history of old trauma in the right ankle.  March 2000 VA x-rays of the left ankle reflect small bony densities in the malleoli which may represent avulsion fractures in the left foot and ankle.

After a review of all the evidence, lay and medical, the currently-diagnosed arthritis of the ankles and knees was not incurred in service.  While the Veteran is competent to describe an injury to the ankles and knees, symptoms, and treatment in service, his lay statements and testimony with regard to the nature of his symptoms, injury, and treatment are assigned less probative value. 

Specifically, service treatment records show that the Veteran was treated for a left foot sprain in January 1973.  In July 1973, he was seen for both left ankle and right ankle sprains.  July 1973 x-rays of the left ankle showed no fracture.  He was seen for follow-up care for the right ankle in August 1973.  He was treated for a cast repair for a clipped out heel and two days later for right foot pain; however, x-rays showed no fracture.  

The radiographic report noted that the Veteran had injured his right ankle by falling on it.  He was seen again in August 1973 and was noted to have offered a confusing history of right ankle casting and un-casting with no appreciable history of injury.  The health care provider indicated that when the cast was repaired, the cast damage looked as if the heel had been clipped out.  The impression was that the Veteran was malingering.  

X-rays of the right ankle obtained on two separate occasions in early August 1973 were negative and showed no bony abnormality.  An examination of the lower extremities was normal on a September 1973 separation examination report.  While the separation examination indicated that the Veteran was to be medically evacuated, this was stated to be in accordance with his AR 600-85, as he was separated and referred for treatment in an Alcohol and Drug Abuse Rehabilitation Program.  In October 1973, he was seen for cramps on the bottom of the right foot, with a past history of a sprain of the right ankle in July 1973.  While he was seen for sprains of the right and left ankles in service, an injury to the knees was not indicated at any time in service.  

While the Veteran is credible in identifying injury to both ankles in service, with subsequent casting of the right foot, as identified in service treatment records, he has provided inconsistent histories with regard to the nature of his injury, treatment, and diagnoses.  His statements are, further, inconsistent with findings in service treatment records.  

Specifically, while he testified in May 2012 that he injured both ankles in service, indicating that both ankles were cast, service treatment records show only that a cast on the right foot due to a right ankle sprain, but no fracture.  No injuries to the knees were shown at any time during service, contrary to his assertions.  Further, while he has testified that he was medically evacuated due to his leg injury, service treatment records show that he was transported at separation in accordance with an AR 600-85 for substance abuse.  

In addition, he reported during a February 1999 VA medical examination that he broke his leg in 1973, and in April 2009, he testified that he fractured his right ankle in service.  However, x-rays of both the right and left ankles taken in July 1973 and August 1973, subsequent to injuries in service, were negative for fractures or other bony abnormality.  Given the extensive nature and description of the in-service injuries, it is reasonable to conclude that had he sustained any fractures in service, such fracture would have been noted in service treatment records and would have been shown on x-rays.  

During an October 2015 VA examination of the ankles, the Veteran reported that he twisted his ankles in service, but reported that he injured both knees when he fell off a tank in service, inconsistent with earlier testimony identifying fractured ankles during the fall.  The absence of any knee complaints in service, when considered with other evidence or record, weighs against the credibility of his statements and testimony as to a knee or leg injury in service.  His own inconsistent testimony with regard to the nature of his injuries is another factor which weighs against the credibly of his statements.  

Moreover, service treatment records indicate that the Veteran was malingering in August 1973 when receiving treatment for the right ankle, calling into question even statements offered in service as to his history of injury.  A September 2009 VA psychiatric examination also raises questions about the Veteran's credibility as he was noted to be a poor historian, had difficulty with memory, and the examination was notable for evidence of paranoid ideation.  

During the course of that examination, the VA examiner noted many inconsistencies in the Veteran's self-report.  He reported having a fifteen-year-old daughter, but then retracted his statement.  He reported that his daughter was murdered along with her daughters by her ex-husband, but had previously reported that they died in a car accident.  He denied any past arrests or legal incarcerations; however, the record indicated that he spent at least two to three years in prison.  

While the psychiatric examination is not related to the current claim for service connection for bilateral knee and ankle disabilities, these types of inconsistencies in the Veteran's statements shown throughout the record tend to weigh against the credibility of his statements and testimony generally.  For these reasons, his lay evidence identifying a bilateral knee injury in service or chronic ankle and knee symptoms in service and post-service are assigned less probative weight.

Next, in an August 2005 statement, the Veteran's wife indicated that she had known him since 1996, and that during this time, he always had pain in the feet and in the knees.  In later lay statements, she identified the presence of chronic symptoms in the knees and ankles.  While these statements are credible, they do not tend to establish chronicity of symptoms since service separation in 1973. 

Further, in August 2005, the Veteran's mother indicated that he had pain symptoms in the feet and knees post service, from 1973 to 1991.  His mother is competent to identify witnessed pain symptoms; however, the Board has weighed her statements against the contemporaneous medical evidence showing no treatment for knee complaints in service and no treatment for ankle or knee complaints for over 20 years post-service.  Moreover, the evidence of record does not reflect chronic knee pain in service to warrant the presumption of service connection under 38 C.F.R. § 3.309(a).  

In addition, the ankle pain shown in service treatment records was attributed to two separate sprain injuries, and no diagnosis of arthritis was identified in VA x-rays of the left and right ankles in service.  Therefore, the service treatment records do not show arthritis in service or any symptoms reasonably attributed thereto.  Instead, service treatment records show that ankle complaints in service were related to sprains to the left and right ankle. 

Arthritis in the ankles and knees did not manifest to a compensable degree within one year of service separation in 1973.  Arthritis in the left knee was diagnosed in 1996 and the earliest indication of arthritis in the right knee was in 1998.  Arthritis of the ankles was first identified in x-rays dated in 1998 and 1999.  All diagnoses were rendered more than two decades after service separation.

Finally, the evidence does not establish a nexus between the currently-diagnosed arthritis of the ankles and knees and service.  An October 2015 VA examiner diagnosed degenerative arthritis in both ankles and both knees based on x-ray evidence.  He opined that the bilateral ankle disorder was less likely as not caused by or a result of service based on review of the medical records, medical literature, and his own clinical experience.  

The examiner noted that a review of service treatment records showed that the Veteran had a diagnosed right ankle sprain; however, right ankle x-rays in August 1973 were negative.  He also related that July 1973 x-rays of the left ankle indicated that the Veteran had a history of left ankle sprain for two weeks with no fracture noted on x-ray.  At separation in September 1973, the Veteran had normal examination of the lower extremities.  The VA examiner reasoned that the sprain was acute and transitory and resolved without residuals.  Thus, he opined that the sprains in service would not be related to his current bilateral ankle disorder.  

Additionally, the VA examiner reasoned that service treatment records were silent for degenerative changes of the bilateral ankles in service, and a history of possible intercurrent injury, post-service, was unknown.  The Board requested, on remand, that the VA examiner discuss post-service VA x-rays in 1999 and 2000 which reflect past injury to trauma to the ankles.  The VA examiner opined that ankle findings on these x-rays could not reasonably be connected to active duty service and there were multiple other aging, occupational, and daily activity factors in the intervening years.

The VA examiner opined that the Veteran's bilateral knee condition was less likely as not caused by or a result of service based on a review of the medical records, medical literature, and his clinical experience.  He reasoned that service treatment records were silent for knee complaints and silent for degenerative changes in the bilateral knees.  The Veteran had a normal examination of the lower extremities at separation.  He reasoned that a history of possible intercurrent injury, post-service, was unknown and that knee findings on the x-rays in 1996 could not reasonably be connected to active duty service was this was 23 years after service and there were multiple other aging, occupational, and daily activity factors in the intervening years.

The Board finds that the October 2015 VA opinions are probative as they were rendered based on accurate factual background, consistent with the Board's own findings with regard to the bilateral ankle sprains in service, but no in-service injury to the knees, and no treatment for the ankles and knees for decades post-service.  While the Veteran contends, in a December 2015 statement, that the VA examiner did not have or review his military medical records, a reasonable reading of the report indicates that the service treatment records were reviewed, and specific findings from service treatment records, to include x-ray evidence dated in July 1973 and August 1973, were discussed.  For these reasons, the October 2015 VA opinions provide probative evidence showing no nexus between the currently-diagnosed arthritis in the knees and ankles and injuries in service.  

The competent, credible, and probative evidence of record does not otherwise establish a nexus between arthritis in the ankles and knees and service.  In identical May 2007 and October 2014 letters, Dr. J.K., a VA psychiatrist, noted that while in the Army, the Veteran broke a leg while cleaning a tank, sustaining injuries which still leave him in severe pain.  The history of injury relayed by Dr. J.K., based on a history as reported by the Veteran has little probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  While a February 2016 opinion Dr. S.F. relates the Veteran's knee pain primarily to ambulation, this evidence does not establish a nexus between the claimed bilateral ankle or knee disorders and service.  Accordingly, service connection for arthritis in the ankles and knees is not warranted. 

Insomuch as the Veteran contends that his bilateral knee disability is related to his bilateral ankle disability, because service connection for an ankle disability has not been established, service connection cannot be established for a bilateral knee disability as secondary to the a right or left ankle disability.  See 38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

For the reasons discussed above, a preponderance of the evidence is against the claims for service connection for arthritis of the bilateral ankles and bilateral knees, and the appeal as to these issues is denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.

Gastrointestinal Disorder

The Veteran contends that a currently-diagnosed gastrointestinal disorder is related to service.  He testified in May 2012 that he had stomach trouble in service and that he was given something for stomach pain.  He indicated that post-service, he treated himself with Pepto-Bismol.  

The Board finds that the Veteran has been diagnosed with gastritis and GERD.  See October 2015 VA examination.  Therefore, a current disorder is shown.

After a review of all the evidence, lay and medical, the currently-diagnosed gastrointestinal disorders were not incurred in service.  First, service treatment records do not identify any gastrointestinal complaints or treatment in service.  On a September 1973 Report of Medical History, the Veteran checked "yes" to stomach, liver, or intestinal trouble, with a notation, identifying the complaint as "pain," but he denied frequent indigestion.  However, a gastrointestinal disorder was not identified on a September 1973 separation examination report, and examination of the abdomen and viscera was normal.  

The record indicates that GERD was first diagnosed in 2002, almost 30 years after service separation.  A gastrointestinal disorder was not noted on a February 1999 VA general medical examination or in earlier VA treatment records.  Therefore, the evidence does not show unremitting symptoms since service.

Next, the evidence of record does not establish a nexus between currently-diagnosed gastritis and GERD and any stomach complaints in service.  Based on examination of the Veteran and a review of the record, an October 2015 examiner opined that there was no documentation showing that the Veteran had stomach or duodenum problems during service.  After discharge, he started to drink and abused alcohol.  He was later diagnosed with GERD around 2002 and was started on medication.  He was assessed with gastritis related to his alcohol abuse and was also diagnosed with GERD.

While the Veteran contends that GERD is related to stomach trouble in service, service treatment records do not document any treatment a gastrointestinal disability in service or for many years post-service.  The Board has discussed in detail above that due to multiple discrepancies between the his lay statements and testimony and objective findings in the record that his lay statements are less probative.  While he is credible in reporting stomach pain in service, as this was noted on a Report of Medical History at separation, as a lay person, he is not competent to provide an opinion regarding the nexus between the claimed gastrointestinal disability to stomach pain identified in service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the diagnoses of GERD.  Therefore, his lay assertions attempting to relate GERD to service are assigned less probative weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Insomuch as the Veteran contends that GERD is related to medications taken for his  right ankle and back disorders, because service connection for an ankle disorder has not been established and because he is not service-connected for a lumbar spine disorder, service connection is not warranted for GERD, claimed as secondary to a right ankle or a back disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

For these reasons, the weight of the evidence is against service connection for a gastrointestinal disorder on both a direct and secondary basis.  Because the preponderance of the evidence is against the claim for service connection, the appeal is denied and the benefit of the doubt doctrine is not for application.  

Duties to Notify and Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA has met its duties to notify and assist.  

The RO issued July 2005 preadjudicatory notice to the Veteran which met the VCAA notice requirements.  VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA treatment records, VA examinations, and lay statements and testimony have been associated with the record.  

The Board remanded the appeal in April 2014 for outstanding VA treatment records dated from 2005.  VA medical records from the VA Health Care System in New York, to include the VA Medical Centers in New York Harbor and Northport, dated from 2005 have been obtained.  November 2015 correspondence with the Hudson Valley VA Medical Center shows that they did not have any records for the Veteran dated from 2005.  Thus, all available records from the VAMC have been obtained and have been associated with the record. 

Next, the Veteran was afforded VA examinations in October 2015 to address claimed bilateral ankle, bilateral knee, and gastrointestinal disorders.  The examinations and opinions obtained are adequate as the opinions were based on examination of the Veteran and a review of the record, a discussion of relevant service treatment records and post-service treatment, and the examiner included adequate reasoning for the medical opinions provided.  

The Board finds that the October 2015 VA examiner adequately addressed the etiology of a diagnosed gastrointestinal disorder by opining that there was no documentation of stomach or duodenum problems during service, and by identifying the initial diagnosis of GERD decades later in 2002.  Absent evidence which otherwise links a currently diagnosed gastrointestinal disorder to service, the Board finds that a remand supplemental opinion is not warranted.  

Similarly, because service connection for an ankle disability has not been established, a remand for an opinion to address whether a diagnosed gastrointestinal is secondary to medications taken for ankle pain is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand instructions in obtaining the October 2015 VA examinations and opinions and further remand is not warranted in this case.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As such, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, VA has fulfilled the duties to notify and assist.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a bilateral knee disorder is denied.  

Service connection for a gastrointestinal disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


